PER CURIAM.
The appellant, Dixie Belle Biles, claims error by the trial court in invoking the provisions of Section 775.087(2), Florida Statutes, following her conviction for manslaughter. Manslaughter is clearly not one of the crimes listed in Section 775.087(2) involving a mandatory three year sentence upon conviction of certain offenses when a firearm is used.
Accordingly, the provisions of the sentence requiring a minimum sentence of three years during which Dixie Belle Biles would not be eligible for parole are hereby stricken; and the judgment and sentence of the trial court are affirmed in all other respects.
ANSTEAD, DAUKSCH, and LETTS, JJ., concur.